J-S21008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

KEVIN BRYANT,

                            Appellant                 No. 1747 EDA 2015


              Appeal from the Judgment of Sentence May 11, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0007897-2014


BEFORE: BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                            FILED MAY 02, 2016

        Kevin Bryant appeals from the judgment of sentence of eighteen

months’ to five years’ incarceration and two years of concurrent probation,

imposed May 11, 2015, following a bench trial resulting in his conviction for

receiving stolen property and unauthorized use of automobiles and other

vehicles.1 We affirm.

        In June 2014, the owner of a 2012 Honda Accord bearing New York

license plates reported his vehicle stolen. Ten days after this report, Officer

Marlin Robinson was on regular patrol in Philadelphia, in a marked cruiser,

when he spotted Appellant driving a 2012 Honda Accord with New York
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    Respectively, see 18 Pa.C.S. §§ 3925 and 3928.
J-S21008-16


plates. Officer Robinson ran the plates, discovered the vehicle was stolen,

and proceeded to follow the vehicle.

       After three blocks, Appellant parked the car and got out, along with his

passenger.     Appellant and his passenger walked away from the vehicle.

Officer Robinson exited his cruiser, apprehended Appellant, and returned

him to the Honda. As he returned, Officer Robinson discovered a Honda car

key and electronic “fob” on the ground near the vehicle.              He tested these

items and confirmed that they operated the vehicle.

       Neither the owner of the vehicle, nor its regular driver (the owner’s

daughter), knew Appellant or gave him permission to drive the car.

Appellant offered no explanation for his possession of it.

       Appellant was arrested and charged. In May 2015, following a waiver

trial, he was convicted and sentenced as cited above.                 Appellant timely

appealed and filed a court-ordered Pa.R.A.P. 1925(b) statement.2 The trial

court issued a responsive opinion.

       On appeal, Appellant challenges the sufficiency of the evidence to

convict him of receiving stolen property.             See Appellant’s Brief at 3.   We

review    a   challenge     to   the    sufficiency    of   the   evidence   de   novo.

Commonwealth v. Robinson, 128 A.3d 261, 264 (Pa. Super. 2015) (en

banc).    “[O]ur scope of review is limited to considering the evidence of
____________________________________________


2
  With the court’s permission, Appellant also filed a supplemental statement,
raising the same issues.



                                           -2-
J-S21008-16


record, and all reasonable inferences arising therefrom, viewed in the light

most favorable to the Commonwealth as the verdict winner.” Id. (citation

omitted).

     The crime of receiving stolen property is defined as follows:

     A person is guilty of theft if he intentionally receives, retains, or
     disposes of movable property of another knowing that it has
     been stolen, or believing that it has probably been stolen, unless
     the property is received, retained, or disposed with intent to
     restore it to the owner.

18 Pa.C.S. § 3925(a). Essentially, the Commonwealth must prove (1) the

property was stolen; (2) the defendant received the property; and (3) the

defendant knew or had reason to know it had been stolen.             See, e.g.,

Commonwealth v. Matthews, 632 A.2d 570, 572 (Pa. Super. 1993).

Mere possession of stolen property is insufficient.    Id. at 571.    However,

guilty knowledge may be inferred from circumstantial evidence. Robinson,

128 A.3d at 265; see also, e.g., Commonwealth v. Foreman, 797 A.2d

1005, 1012 (Pa. Super. 2002) (“A permissible inference of guilty knowledge

may be      drawn from the     unexplained possession of recently stolen

goods[.]”); Commonwealth v. Worrell, 419 A.2d 1199, 1202 (Pa. Super.

1980 (concluding that a defendant’s efforts to conceal his connection to

stolen property implied his guilty knowledge); Commonwealth v. Phillips,

392 A.2d 708, 710 (Pa. Super. 1978) (concluding that the absence of any

relationship between the owner of property and the defendant implied guilty

knowledge).


                                     -3-
J-S21008-16


      Appellant contends that the Commonwealth failed to prove that he

knew or had reason to know that the vehicle he was driving was stolen. See

Appellant’s Brief at 9.      Citing in support, Matthews, 632 A.2d at 571,

Appellant asserts that mere possession is insufficient to prove guilty

knowledge and that there must be “other evidence.” Appellant’s Brief at 10.

For example, according to Appellant, there was no evidence that he

discarded the Honda key in an attempt to disassociate himself from the

stolen vehicle. Rather, Appellant suggests, dropping the key may have been

an accident. See id. at 12. Thus, Appellant concludes, any inference that

he knew or had reason to know the vehicle was stolen was unwarranted and

insufficient to support his conviction. Id. at 13.

      Appellant’s argument is not persuasive. In Matthews, the defendant

was stopped by police while driving a stolen vehicle. Matthews, 632 A.2d

at 571.    The defendant explained that he had rented the vehicle from an

acquaintance earlier in the evening so he could perform a plumbing job. Id.

at 572.    Though convicted following a trial, we vacated the defendant’s

judgment    of   sentence,    concluding   that   apart   from   the   defendant’s

possession of the stolen vehicle, the Commonwealth had offered no

additional evidence supporting an inference of guilty knowledge, and in light

of the defendant’s explanation, the evidence was insufficient. Id. at 573.

      Here, the police, in a marked patrol car, followed Appellant driving the

stolen Honda for three blocks.      In our view, this evidence is sufficient to


                                      -4-
J-S21008-16


support an inference that Appellant knew the police were following him.

Thereafter, Appellant abandoned the car and its key.          In our view, these

additional facts support an inference that Appellant sought to conceal or

disassociate himself from the stolen vehicle.         See Worrell, 419 A.2d at

1202.     The owner of the vehicle did not know Appellant or give him

permission to operate the vehicle, further supporting an inference of guilty

knowledge.     See Phillips, 392 A.2d at 710.        Finally, Appellant offered no

explanation for his possession of the stolen Honda. Contra Matthews, 632

A.2d at 573.      In our view, these facts, taken together, amply support an

inference that Appellant knew or had reason to know that the vehicle he was

driving was stolen. See Robinson, 128 A.3d at 265.

        Appellant’s reliance upon Matthews is misplaced, and his claim is

without merit. The evidence against Appellant was sufficient to establish his

guilt for receiving stolen property.           Thus, we affirm the judgment of

sentence.3

        Judgment of sentence affirmed.




____________________________________________


3
  To the extent Appellant suggests that the trial court erred in failing to draw
inferences more favorable to him, see Appellant’s Brief at 11-12, we
reiterate that our standard of review requires that we examine the record in
the light most favorable to the Commonwealth as verdict winner. See
Robinson, 128 A.3d at 264.



                                           -5-
J-S21008-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/2/2016




                          -6-